FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUSILA VAKASEREIMUDU                             No. 08-75172
SEVUDREDRE,
                                                 Agency No. A098-158-796
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Rusila Vakasereimudu Sevudredre, a native and citizen of Fiji, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s denial of Sevudredre’s asylum

claim because the harm she suffered, including threats and a robbery, does not rise

to the level of past persecution, and because she failed to demonstrate an objective

basis for her fear of future persecution. See Prasad v. INS, 47 F.3d 336, 339-40

(9th Cir. 1995); see also Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).

      Because Sevudredre did not establish eligibility for asylum, it necessarily

follows that she did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

Sevudredre did not demonstrate that it is more likely than not she would be

tortured by government officials, or with their acquiescence, if returned to Fiji. See

Wakkary, 558 F.3d at 1068. Sevudredre’s contentions that the agency failed to

meaningfully address her CAT claim and that it applied an erroneous legal

standard are belied by the record.

      PETITION FOR REVIEW DENIED.


                                          2                                    08-75172